Order entered January 22, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01015-CR

                            MICHAEL D. WILLIAMS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F94-03570-TK

                                           ORDER
       The Court has before it appellant’s January 7, 2013 motion to set the case for submission

without argument. Our record reflects that appellant filed his brief on November 27, 2012. The

State’s brief was due by December 27, 2012, but was not filed. Nor has the State sought an

extension of time to file its brief, and the case has been set at issue. Accordingly, we GRANT

appellant’s motion to the extent that the appeal will be set for submission on the next available

no argument docket.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE